Per curiam:
Carlton Manuel, Jr. ("Manuel") was convicted of second-degree (felony) murder and armed criminal action following a jury trial, for which he was sentenced to a total of 20 years' imprisonment. His conviction was affirmed on direct appeal. State v. Manuel , 443 S.W.3d 669 (Mo. App. W.D. 2014). Manuel now appeals the denial after an evidentiary hearing of his Rule 29.15 amended motion for post-conviction relief by the Circuit Court of Jackson County. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).